Title: From George Washington to James Clinton, 14 July 1781
From: Washington, George
To: Clinton, James


                  sir
                     
                     Head Quarters near Dobb’s Ferry 14th July 1781
                  
                  I have received your Letter of the 10th—I am very sorry to hear the Disturbance which has taken place in the 1st Regt—especially as the P.M. Genl had just sent on a Sum of money for the Pay of your Brigade—unluckily it seems to have missed them.  On Receipt of their money, this murmur I hope will be quieted.
                  So long as the 2d Regt remains in Albany, I approve your keepg up Genl Schuylers Guard to the Number you mention—The Militia will soon arrive; the Guard will then be furnished from them, & the Continental Soldiers must be withdrawn Whenever you come down with the 2d Regt you will collect every Man of the old Regts that you possibly can (except the Compa. of Artillery) & bring down with you—The Frontier must be left to the Defence of the Militia.
                  You will continue to hold every thing in the most perfect Readiness to move down with the remainder of the Troops, on the Shortest Notice—Whenever the militia begin to arrive, you will give me immediate Information.
                  The Fort at Herkemers, for Want of Workmen, not being like to be compleated, & but a small comparative Force perhaps to be left in that Neighbourhood, the Heavy Cannon & Stores there may be insecure—I have therfore thot best they should be removed to Albany, reserving only such Kinds & Quantity as may be absolutely needed for the Defence of the Posts in that Quarter—as you will probably be removed from Albany before the Stores can be sent down, I have Written to Colo. Willet on this Subject & put the matter under his Direction.  I am, with Regard & Esteem sir your most humble Servant
                  
                     Go: Washington
                  
                  
                     P.S.  On Removal of so large a Quantity of Stores & Cannon as will probably be sent down to Albany, Capt. Moody’s whole Company of artillery will not be wanted on the Frontier—you will therefore Order such Number as you shall find Necessary to continue—and the Remainder you will direct to join the Army below.
                  
                  
               